Allowance
	Claims 1-6 and 8-10 are patentable. 
The specific limitations of “wherein the power output 20assembly comprises a motor, a first belt pulley, a belt, a second belt pulley, and a first gear, the first belt pulley is coupled to the motor, the first belt pulley is coupled to the second belt pulley through the belt, the second belt pulley is coupled to the first gear, and the first gear is coupled to the rack” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lee et al. (US Patent 10,506,739) discloses a portable electronic device, comprising: a first body 110, comprising a base and an input module 130 slidably disposed on the base; a second body 120, pivotally connected to the base of the first body; and 5a sliding mechanism 133, comprising a rack (See Figure 4a), wherein the rack is mounted at the input module.  However, as noted above, Lee does not explicitly disclose a power output assembly. 
Tsai et al. (US Patent 5,769,551) discloses a power output assembly 86 comprising a motor 86, a first gear 94 and a second gear 94, a driving rod 92, wherein the rotation of the driving rod rotates the gears which are engaged with the brackets 96, 98 to move the respective first and second operation blocks.  Therefore, Tsai does not disclose a first belt pulley, a second belt pulley.
Rymer (US Publication 2015/0208016) discloses a power output assembly comprising a motor 18, a first belt pulley 41, a belt 30, a second belt pulley 38, and a first gear 36, the first belt pulley is coupled to the motor 18, the first belt pulley is coupled to the second belt pulley through the belt 30, the second belt pulley 38 is coupled to the first gear 36. However, Rymer does not disclose wherein the first gear is coupled to a rack mounted at an input module.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841